DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 and 28-29 were rejected in Office Action from 03/25/2022.
Applicant filed a response, amended claims 1, 3, 8 and 13-15.
Claims 1-17 and 21-30 are currently pending in the application, of claims 21-27 and 30 are withdrawn from consideration. Claims 18-20 were previously cancelled.
Claims 1-17 and 28-29 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “to adaptively meet changing requirements of the local load over time”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant.
Claim 8 recites the limitation “wherein the control inputs do not include any command inputs entered by a user to switch between the respective storage and power generation modes.”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant.
Regarding dependent claims 2-7, 9-17 and 28-29,  these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Allowable Subject Matter
To overcome the rejection above, clarification or amendment to the claims above to include limitations that fall within the scope of the originally filed application are required. Applicant may consider adding claim 13 to independent claim 1. The prior art does not teach or suggests the specific configuration of the controller as recited in combination with independent claim 1 and 13. In addition, to pass the application to issue, claims 21-27 and 30 are required to be cancelled as such are drawn to withdrawn claims related to a different invention. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shiroma et al. (U.S. Patent Application Publication 2007/0082239). Shiroma teaches an electrical power generation system (i.e., regenerative fuel cell power system) (abstract), teaches an autonomous system with a controller circuit (i.e., distributed control arrangements) having a data structure associated with operation of the electrical power generation system (i.e., data recording and reporting in demand) (paragraph [0034].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723